 In the Matter of F. M. BOHANNON TOBACCO COMPANYandLOCAL 229,TOBACCO WORKERS INTERNATIONAL UNIONCase No. B-3295.-Decided December 12, 1941Jurisdiction:plug tobacco manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal of Company to recognize union until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all employees of the Company,including watchmen and firemen, but excluding clerical employees and foremen ;agreement as to.Manley, Hendren do Womble,byMr. 1V. A. Sandridge,ofWinston'-Salem, N. C., for the Company.Mr. E. E. Lester,of Winston-Salem, N. C., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASECu September 26, 1941, Local 229, Tobacco Workers InternationalUnion, herein called the Union, filed with the Regional Directorfor the Fifth Region (Baltimore, Maryland) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of F. M. Bohannon Tobacco Company, Winston-Salem, North Carolina, herein called the Company, and requestingan investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On October 30, 1941, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On October 31, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and37 N. L R B, No. 85.526 F.M. BOHANNON TOBACCO COMPANY527-theUnion.Pursuant to notice, a hearing was held on November 14,1941, atWinston-Salem, North Carolina, before Robert Knadler,the Trial Examiner duly designated by the Chief Trial Examiner.The Company and the Union were represented and participated inthe hearing.Full opportunity to be heard, to examine and cross-was afforded all parties.During the course of the hearing the TrialExaminer granted a motion of the Union to amend the petition toset forth correctly the unit.During the course of the hearing theTrial Examiner made several rulings on other motions and on ob-jections to the admission of evidence.The Board has reviewedthese rulings and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYF.M. Bohannon Tobacco Company is a North Carolina corpora-tion with its principal place of business at Winston-Salenl, NorthCarolina, where it is engaged in the manufacture of plug tobacco.During 1940 the Company purchased raw materials valued at about$92,000, approximately $22,000 worth of which was shipped to itfrom points ,outside the State of North Carolina.During the sameperiod the Company sold finished products valued at about $385,000,approximately 80 per cent of which was shipped by it to pointsoutside the State of North Carolina.The Company admits that itis engaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVED,Local 229, Tobacco Workers International Union, is a labor organi-zation affiliated with the American Federation of Labor. It admitsto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive rep-resentative of its employees until such time as it is certified by theBoard.A statement of the Trial Examiner, introduced in evidenceduring the hearing, indicates that the Union represents ,a substantialnumber of employees in the alleged appropriate unit.'1The Trial Examiner reported that the Union presented 108 membership application cardsto him bearing the signatures of persons whose names appear on the Company's pay roll ofNovember 13, 1941The Company-employs approximately 150 employees. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to, trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agree that all employees of the Com-pany, excluding clerical employees and foremen, constitute an appro-priate unit.The only controversy with respect to the unit concernsthe watchmen and firemen.The Company employs three watchmen and firemen. The Unionurges that these employees be included in the unit and the Companythat they be excluded. ' The same persons perform both watchmenand firemen duties, and they are required to make scheduled roundsof the Company's premises and to maintain the steam in the boilers.In' addition to these duties, they sprinkle tobacco leaf during weekends when other employees of the Company are not present. Itappears from the record that they are eligible to membership in theUnion.Under all the circumstances, including the fact that theyperform certain duties closely related to production and maintenancein addition to their duties as watchmen, we find that the watchmenand firemen should be included in the unit.We find that all employees of the Company, including watchmenand firemen, but excluding clerical employees and foremen, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secret,ballot.We shall direct that those eligible to vote in the election shallbe the employees within the appropriate unit who were employedduring the pay-roll period immediately preceding' the date of' the F.M. BOHANNON TOBACCO COMPANY529Direction,of Election herein, subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning 'the repre-sentation of employees of F. M. Bohannon Tobacco Company,Winston-Salem, North Carolina, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All employees of the Company, including watchmen and fire-men, but excluding clerical employees and foremen, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act and pursuant to Article,III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith F. M. Bohannon Tobacco Company, Winston-Salem, NorthCarolina, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30)' days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among all employees of the Companywho were employed during the pay-roll- period immediately preced-ing the date of this Direction, including watchmen and firemen andemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily laid off, but excludingclerical employees, foremen, and employees who have since quit orbeen discharged for cause, to determine whether or not they desire(tobe represented by Local 229, Tobacco Workers InternationalUnion, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.